     Case 2:20-cv-00092-RMP      ECF No. 1      filed 03/06/20   PageID.1 Page 1 of 11



1    Robert M. Sulkin, WSBA No. 15425
     Daniel M. Weiskopf, WSBA No. 44941
2    McNAUL EBEL NAWROT & HELGREN PLLC
     600 University Street, Suite 2700
3    Seattle, WA 98101
     Phone: (206) 467-1816
4    rsulkin@mcnaul.com
     dweiskopf@mcnaul.com
5    Attorneys for Plaintiff
6

7
                       UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF WASHINGTON
                                AT SPOKANE
9

10    STEWART KERR, M.D., a married
      individual,
11
                                  Plaintiff,           COMPLAINT
12
             v.                                        JURY TRIAL DEMANDED
13
      WENATCHEE VALLEY MEDICAL
14    GROUP, a Washington professional service
      corporation, CONFLUENCE HEALTH, a
15    Washington processional service
      corporation, STUART FREED, an
16    individual, and PETER RUTHERFORD, an
      individual
17
                                  Defendants.
18

19         COMES NOW Plaintiff Stewart Kerr, M.D., and alleges as follows:
20                                I. INTRODUCTION
21         1.1     Plaintiff Stewart Kerr, M.D. is a board certified, fellowship-
22   trained orthopeadic spinal surgeon with an impeccable clinical and surgical
23   reputation.
24         1.2     After serving first in the United States Navy as a SEAL, Dr.
25   Kerr served as a physician in the United States Navy Medical Corps for
26

                                                                                LAW OFFICES OF

      COMPLAINT – Page 1                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
                                                                          Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
     Case 2:20-cv-00092-RMP     ECF No. 1    filed 03/06/20   PageID.2 Page 2 of 11



1    fourteen years. Dr. Kerr then joined Washington Valley Medical Group
2    (“WVMG”) and Confluence Health (“Confluence”) as a partner.
3          1.3    Defendants wrongfully retaliated against Dr. Kerr after he raised
4    concerns regarding Defendants’ practices. Namely, Dr. Kerr was retaliated
5    against after he complained about, and refused to participate in, Defendants’
6    scheme to perform unnecessary procedures, which Defendants did for their
7    own gain at the expense of patients, their insurers, and the state and federal
8    government. As part of the retaliation, Dr. Kerr was ostracized by his
9    colleagues and stripped of all ability to perform a practice. He had his wages
10   withheld and was eventually forced to leave.
11                                    II. PARTIES
12         2.1    Dr. Kerr, at all times relevant to this proceeding, was employed
13   by Defendants, in Wenatchee, Washington, in Chelan County. Dr. Kerr
14   currently resides in Anchorage, Alaska.
15         2.2    Defendant WVMG is, and at all times relevant to this
16   proceeding was, a professional services corporation organized and existing in
17   accordance with the laws of the State of Washington. WVMG’s principal
18   place of business is in Wenatchee, Washington, in Chelan County.
19         2.3    Defendant Confluence is, and at all times relevant to this
20   proceeding was, a nonprofit corporation organized and existing in accordance
21   with the laws of Washington. Confluence’s principal place of business is in
22   Wenatchee, Washington, in Chelan County. (Confluence and WVMG will
23   be referred to collectively as “Corporate Defendants”).
24         2.4    Stuart Freed is the Chief Medical Officer of Confluence Health,
25   and is, on information, a resident of Wenatchee, Washington, in Chelan
26   County.
                                                                             LAW OFFICES OF

      COMPLAINT – Page 2                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                       600 University Street, Suite 2700
                                                                       Seattle, Washington 98101-3143
                                                                                (206) 467-1816
     Case 2:20-cv-00092-RMP      ECF No. 1    filed 03/06/20   PageID.3 Page 3 of 11



1          2.5    Peter Rutherford is the Chief Executive Officer of Confluence
2    Health, and is, on information, a resident of Wenatchee, Washington, in
3    Chelan County. (Freed and Rutherford will be referred to collectively as the
4    “Individual Defendants.”)
5

6
                             III. JURISDICTION AND VENUE

7
           3.1    This Court has subject matter jurisdiction over this action

8
     pursuant to 28 U.S.C. § 1331 because Dr. Kerr brings a claim under the False

9
     Claims Act, over which this court has original jurisdiction. See 31 U.S.C.

10
     §3732. Supplemental jurisdiction over Dr. Kerr’s pendent claims brought

11
     under the laws of the State of Washington is appropriate because those

12
     claims integrally relate to his claims for retaliation under the False Claims

13
     Act. See 28 U.S.C. § 1367(a).

14
           3.2    Jurisdiction further exists pursuant to 28 U.S.C. § 1331(a)(1)

15
     because Plaintiff and Defendants are citizens of different states and the

16
     amount in controversy exceeds $75,000.

17
           3.1    The United States District Court in and for the Eastern District

18
     of Washington is the proper venue for this action because Defendants reside

19
     in this judicial district. See 28 U.S.C. §1391(b).

20
                                       IV. FACTS

21
           4.1    Dr. Kerr is an orthopaedic spinal surgeon and retired

22
     commander in the United States Navy. Dr. Kerr’s distinguished career with

23
     the Navy included, among other things, two years as the Director of

24
     Orthopaedic Spinal Surgery Service at the Naval Medical Center San Diego,

25
     three years as the Director of Multi-Disciplinary Spine Service at the Naval

26
     Medical Center Portsmouth, and eight years as a Navy SEAL. Dr. Kerr’s

                                                                              LAW OFFICES OF

      COMPLAINT – Page 3                                         MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
                                                                        Seattle, Washington 98101-3143
                                                                                 (206) 467-1816
     Case 2:20-cv-00092-RMP     ECF No. 1    filed 03/06/20   PageID.4 Page 4 of 11



1    duties included several overseas deployments to combat hospitals where he
2    regularly performed emergency surgery on United States military servicemen
3    and servicewomen.
4          4.2    Dr. Kerr graduated with a doctorate of medicine from the
5    Uniformed Services University in 1998. He completed an orthopaedic
6    surgery residency with the Naval Medical Center San Diego in 2006, a
7    combined orthopaedic and neurosurgical spinal surgery fellowship with the
8    Rothman Institute and Thomas Jefferson University in 2007, and an
9    orthopaedic traumatology fellowship with the University of California San
10   Francisco (“UCSF”) in 2017.
11         4.3    Dr. Kerr joined the Corporate Defendants on a part-time basis in
12   2011 while finishing his service obligation with the United States Navy. He
13   began fulltime employment as an orthopaedic spinal surgeon with the
14   Corporate Defendants in August 2012 and was brought in as a full partner in
15   November 2013.
16         4.4    During his employment with the Corporate Defendants, Dr. Kerr
17   disagreed with some of the practices and raised complaints on multiple
18   occasions. Among other things, Dr. Kerr complained that the Corporate
19   Defendants’ practice of recommending surgeries to patients in lieu of lesser
20   invasive and expensive alternatives was unethical and improper because it
21   created additional risks and harm to patients and it billed patients and
22   insurers (including the government) for surgeries that were not needed.
23         4.5    In May 2016, Dr. Kerr sought and was granted a six-month
24   leave of absence to complete an orthopaedic traumatology fellowship at
25   UCSF.
26

                                                                             LAW OFFICES OF

      COMPLAINT – Page 4                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                       600 University Street, Suite 2700
                                                                       Seattle, Washington 98101-3143
                                                                                (206) 467-1816
     Case 2:20-cv-00092-RMP      ECF No. 1    filed 03/06/20   PageID.5 Page 5 of 11



1          4.6     While on his leave of absence, Defendants revised the duties Dr.
2    Kerr would have upon his return to the Corporate Defendants, and
3    established a guaranteed base salary of $250,000 supplemented by
4    production-based compensation.
5          4.7     When Dr. Kerr returned in 2017, Dr. Kerr again complained
6    about the improper and unnecessary surgeries and the harm this caused to
7    patients and the entities paying for those surgeries.
8          4.8     In April 2017, Dr. Kerr was told in no uncertain terms: He
9    needed to “get with the program” of performing and billing for unnecessary
10   surgeries—and stop complaining—or he would not have a future with the
11   Corporate Defendants.
12         4.9     Defendants knowingly set up a system that rewarded doctors for
13   performing surgeries, even where the surgeries were unnecessary or not
14   recommended. This compensation structure was very remunerative to
15   Defendants.
16         4.10 Dr. Kerr stated that he would not perform unnecessary surgeries
17   and bill for them because he believed that was harmful to patients and
18   fraudulent.
19         4.11 As a result of Dr. Kerr’s complaints about these practices and
20   refusal to participate, Defendants (among other things):
21
           •       Refused to provide Dr. Kerr with adequate staffing;
22
           •       Provided Dr. Kerr less access to facilities, including operating
23                 room time;
24
           •       Forced Dr. Kerr to take disproportionate “call time” on
25                 weekends;
26

                                                                              LAW OFFICES OF

      COMPLAINT – Page 5                                         MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
                                                                        Seattle, Washington 98101-3143
                                                                                 (206) 467-1816
     Case 2:20-cv-00092-RMP      ECF No. 1      filed 03/06/20   PageID.6 Page 6 of 11



1            •     Created various roadblocks for his receiving new patients and
2                  provided him with a disproportionate share of the most difficult
                   and least remunerative patients;
3

4            •     Called Dr. Kerr’s skills into question and required additional
                   scrutiny of his work despite his excellent record of quality;
5
             •     Unilaterally reduced Dr. Kerr’s pay, including withholding pay
6
                   for procedures he performed and withholding pay and benefits
7                  to which Dr. Kerr and Defendants had agreed;
8            •     Antagonized Dr. Kerr personally.
9
             4.12 Eventually, because of Dr. Kerr’s work conditions and reduced
10
     compensation, Dr. Kerr was forced to leave.
11
             4.13 Defendants’ retaliation against Dr. Kerr caused him professional
12
     harm, personal emotional distress, and financial loss, in amounts to be proven
13
     at trial.
14

15                       V. FIRST CAUSE OF ACTION—
                       FALSE CLAIMS ACT RETALIATION
16                        (Against Corporate Defendants)
17           5.1   Dr. Kerr realleges and incorporates by reference the preceding
18   paragraphs as if fully set forth herein.
19           5.2   Defendants’ intentional mistreatment, abuse, and humiliation of
20   Dr. Kerr was a direct and proximate result of his having engaged in protected
21   activity within the meaning of the False Claims Act. As a result, Dr. Kerr
22   was damaged and constructively discharged in violation of 31 U.S.C. §
23   3730(h).
24           5.3   Dr. Kerr has suffered great economic harm, including loss of
25   income and future earnings, and has suffered other injury as a result of
26   Defendants’ retaliatory conduct in an amount which will be proven at trial.
                                                                                LAW OFFICES OF

      COMPLAINT – Page 6                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
                                                                          Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
     Case 2:20-cv-00092-RMP      ECF No. 1      filed 03/06/20   PageID.7 Page 7 of 11



1                  VI. SECOND CAUSE OF ACTION—
2          MEDICAID FRAUD FALSE CLAIMS ACT RETALIATION
                      (Against Corporate Defendants)
3
           6.1    Dr. Kerr realleges and incorporates by reference the preceding
4
     paragraphs as if fully set forth herein.
5
           6.2    Defendants’ intentional mistreatment, abuse, and humiliation of
6
     Dr. Kerr was a direct and proximate result of his having engaged in protected
7
     activity within the meaning of the Medicaid Fraud False Claims Act. As a
8
     result, Dr. Kerr was damaged and constructively discharged in violation of
9
     RCW 74.66.090(1).
10
           6.3    Dr. Kerr has suffered great economic harm, including loss of
11
     income and future earnings, and has suffered other injury as a result of
12
     Defendants’ retaliatory conduct in an amount which will be proven at trial.
13
                      VII. THIRD CAUSE OF ACTION—
14
                  WRONGFUL WITHHOLDING OF WAGES
15          (Against Corporate Defendants and Individual Defendants)
16         7.1    Dr. Kerr realleges and incorporates by reference the preceding
17   paragraphs as if fully set forth herein.
18         7.2    RCW 49.48.010 makes it unlawful for any employer to withhold
19   or divert any portion of a Washington State employee’s wages after the
20   employee ceases to work for the employer.
21         7.3    By and through the actions and omissions described herein,
22   Defendants unlawfully withheld and diverted wages from Dr. Kerr in
23   violation of RCW 49.48.010.
24         7.4    By and through the actions and omissions described herein,
25   Defendants willfully and with intent to deprive Dr. Kerr of the compensation
26

                                                                                LAW OFFICES OF

      COMPLAINT – Page 7                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
                                                                          Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
     Case 2:20-cv-00092-RMP      ECF No. 1      filed 03/06/20   PageID.8 Page 8 of 11



1    due and owing to him has withheld certain compensation from Dr. Kerr in
2    violation of RCW 49.52.050.
3          7.5    As a result of Defendants’ actions, Plaintiff sustained damages
4    in an amount to be proven at trial with such amount recoverable from either
5    the Corporate or Individual Defendants pursuant to RCW 49.48.010 and
6    RCW 49.52.070.
7               VIII. FOURTH CAUSE OF ACTION—
        CONSTRUCTIVE TERMINATION IN VIOLATION OF PUBLIC
8                              POLICY
                    (Against Corporate Defendants)
9
           8.1    Dr. Kerr realleges and incorporates by reference the preceding
10
     paragraphs as if fully set forth herein.
11
           8.2    There exists a clear public policy against fraudulent business
12
     practices by entities providing medical services, and against causing harm or
13
     unnecessary risk to patients in pursuit of profit.
14
           8.3    Discouraging doctors such as Dr. Kerr from raising appropriate
15
     complaints by reducing their compensation and harming their practice would
16
     jeopardize that public policy.
17
           8.4    Defendants constructively discharged Dr. Kerr by reducing his
18
     compensation and support, and discriminating against him with an intent to
19
     harm his practice, to such a degree that that Dr. Kerr had no choice but to
20
     resign.
21
           8.5    Defendants took these actions, and constructively discharged Dr.
22
     Kerr, because of his complaints regarding Defendants’ fraudulent and
23
     harmful practices.
24
           8.6    Defendants have no overriding justification for their actions
25
     against Dr. Kerr.
26

                                                                                LAW OFFICES OF

      COMPLAINT – Page 8                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
                                                                          Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
     Case 2:20-cv-00092-RMP       ECF No. 1     filed 03/06/20   PageID.9 Page 9 of 11



1             8.7   Dr. Kerr is entitled to damages in an amount to be proven at
2    trial.
3
                           IX. FIFTH CAUSE OF ACTION—
4                              BREACH OF CONTRACT
                            (Against Corporate Defendants)
5
              9.1   Dr. Kerr realleges and incorporates by reference the preceding
6
     paragraphs as if fully set forth herein.
7
              9.2   Dr. Kerr entered into an employment contract with the
8
     Corporate Defendants or their parents or associates.
9
              9.3   The Corporate Defendants breached that contract by, among
10
     other things, the acts and omissions described herein.
11
              9.4   Dr. Kerr is entitled to damages in an amount to be proven at
12
     trial.
13
                   X. SIXTH CAUSE OF ACTION—
14     BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                           FAIR DEALING
15                  (Against Corporate Defendants)
16
              10.1 Dr. Kerr realleges and incorporates by reference the preceding
17
     paragraphs as if fully set forth herein.
18
              10.2 Dr. Kerr entered into an employment contract with the
19
     Corporate Defendants or their parents or associates.
20
              10.3 The Corporate Defendants breached the implied covenant of
21
     good faith and fair dealing present in all contracts by engaging in acts and
22
     omissions that deprived Dr. Kerr of the fruits of the contract.
23
              10.4 Dr. Kerr is entitled to damages in an amount to be proven at
24
     trial.
25

26

                                                                                LAW OFFICES OF

      COMPLAINT – Page 9                                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
                                                                          Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
     Case 2:20-cv-00092-RMP     ECF No. 1    filed 03/06/20   PageID.10 Page 10 of 11



1                        XI.    DEMAND FOR JURY TRIAL
2           Plaintiff hereby demands a trial by jury of all issues so triable,
3     pursuant to Fed. R. Civ. P. 38(b).
4                            XII. PRAYER FOR RELIEF
5           WHEREFORE, Plaintiff requests the following relief:
6           A.     For an award of damages to be proven at trial;
7           B.     For an award of double back pay, interest on that back pay, and
8     compensation for his past and prospective economic damages, as well as an
9     award to compensate Dr. Kerr for his special damages under 31 U.S.C.
10    §3730(h)(2) and RCW 74.66.090(2);
11          C.     For an award of punitive, liquidated, or exemplary damages to
12    the fullest extent allowable by law including, but not limited to, RCW
13    49.52.070 and RCW 74.66.090;
14          D.     For an award of attorneys’ fees and costs incurred to the extent
15    allowable by law, including as provided by RCW 49.48.030, RCW
16    49.52.070, and RCW 74.66.090; and
17    ///

18

19
20

21

22

23

24

25

26

                                                                               LAW OFFICES OF

       COMPLAINT – Page 10                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                         600 University Street, Suite 2700
                                                                         Seattle, Washington 98101-3143
                                                                                  (206) 467-1816
       Case 2:20-cv-00092-RMP               ECF No. 1    filed 03/06/20   PageID.11 Page 11 of 11



1                   E.         For such other and further relief as the Court deems just and
2         equitable.
3                   DATED this 6th day of March, 2020.
4                                                 McNAUL EBEL NAWROT & HELGREN
                                                  PLLC
5

6                                                 By: s/ Daniel M. Weiskopf
                                                        Robert M. Sulkin, WSBA No. 15425
7                                                       Daniel Weiskopf, WSBA No. 44941
8                                                 600 University Street, Suite 2700
                                                  Seattle, Washington 98101
9                                                 (206) 467-1816
                                                  rsulkin@mcnaul.com
10                                                dweiskopf@mcnaul.com
11                                                Attorneys for Plaintiff
12

13

14

15

16

17

18
     3916-001 jb285r280r 2020-03-06
19
20

21

22

23

24

25

26

                                                                                          LAW OFFICES OF

           COMPLAINT – Page 11                                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                    600 University Street, Suite 2700
                                                                                    Seattle, Washington 98101-3143
                                                                                             (206) 467-1816
